Exhibit 10.2

Acceleration of Payout of 2003 and 2004 Dividend Equivalent Awards; Grants of
2005 Dividend Equivalent Awards; Performance Criteria for Acceleration of Payout
of Dividend Equivalent Awards.

On March 1, 2005, the Board of Directors approved the following recommendations
of the Executive Compensation and Employee Benefits Committee regarding
compensation for the Company’s executive officers:

The acceleration of the payment period by one year for the previously granted
2003 and 2004 dividend equivalent awards based on Aqua America’s achievement of
the performance criteria established by the Executive Compensation and Employee
Benefits Committee in early 2004 with respect to Aqua America’s earnings target,
dividends, total return to shareholders and customer growth in 2004. As a result
of the acceleration relating to the 2003 dividend equivalent awards, the 2003
dividend equivalents accrued for the executive officers since the grant of the
dividend equivalent awards in 2003 will be paid to the executives in March 2005
in the amount of $66,275 for Mr. DeBenedictis, $21,690 for Mr. Stahl, $15,062
for Mr. Smeltzer, $12,050 for Mr. Riegler and $12,050 for Mr. Hugus. Payments of
the remaining amounts due under the 2003 dividend equivalent grants will be made
to the named executives on a quarterly basis at the same time and at the same
rate as the dividend payments to shareholders through March 3, 2007 with respect
to 68,750 dividend equivalents for Mr. DeBenedictis, 22,500 dividend equivalents
for Mr. Stahl, 15,562 dividend equivalents for Mr. Smeltzer, 12,500 dividend
equivalents for Mr. Riegler and 12,500 dividend equivalents for Mr. Hugus. As a
result of the acceleration relating to the 2004 dividend equivalent awards, the
2004 dividend equivalents accrued for the executive officers since the grant of
the dividend equivalent awards in 2004 would be paid to the executives on
March 1, 2007 with respect to 70,000 dividend equivalents for Mr. DeBenedictis,
22,500 dividend equivalents for Mr. Stahl, 15,000 dividend equivalents for
Mr. Smeltzer, 10,000 dividend equivalents for Mr. Riegler and 10,000 dividend
equivalents for Mr. Hugus; provided, that the payment of the 2004 dividend
equivalents accrued for the executive officers since the grant of the dividend
equivalents could be accelerated by one additional year to March 1, 2006 or
delayed by one year to March 1, 2008 depending on whether the Company achieves
the performance criteria for 2005 established by the Executive Compensation and
Employee Benefits Committee.

The following dividend equivalent awards for 2005: 70,000 dividend equivalents
for Mr. DeBenedictis, 20,000 dividend equivalents for Mr. Stahl, 15,000 dividend
equivalents for Mr. Smeltzer, 10,000 dividend equivalents for Mr. Riegler and
10,000 dividend equivalents for Mr. Hugus.

The performance criteria for 2005 and for future years, unless otherwise
specified by the Executive Compensation and Employee Benefits Committee, for the
acceleration of payouts of dividend equivalent awards will be based upon Aqua
America’s earnings per share, dividends, total return to shareholders and
customer growth.

